,,’
-   ,’




                       OFFICE     OF   THE   ATTORNEY     GENERAL     OF   TEXAS
                                                 AUSTIN




                                                                 tmbnmry     7, 1939


               Hon.lc. H. ariirin
               countyAttorlwy
               Young  county
               Oraham, Tour

               Dmar Slrr




                                                                ha8 been rroeirod
                                                                    inion ‘a8 to whr-
               thsr    or not                                       legally  appro-
                                                                    o r m yto lsnlrt
               in prolJ4outing

                                                           lttmntlon to Artiolo 85
                                                          0, state or nxar,   Rmrl~44


                                           orlmlnal oama in the dlmtriot
                                          atriot,   exoopt in oases where
                                          or4 hlr l  leotlon,  4mploy46  ab-
                                           y arirninal prooreding 18 had
                                         ning oourt ln his dlstrlot     or
                                         upon hbeae     oorpua, and he LB
                                                  and 16 at the time within
                       rhall npm6ent   the State therein,         unlrar   pm-
                       rented by other oiiloial dutfer.W
                            The   Comnlsrionar8~     Oourt oan euroioe   only  maoh
               power8 aa    the   Constitution     or the Leglrrlatun  rpeoi~ioally
                                                        1
-




p   Hon. B. H. Grirfin,       February 7, 1939, Page fs


    oonfer4 upon thm, Conrtltution,       Art1014 5, 640. 18; Landman
    VII. Stat4 (Court of Civil Appralrr) 97 6W (84) i?i64-wPIt of
    error rafu64b; Bland ~5. Crr, 90 Ter. 492, 59 S.W. 558; Mill*
    vs. Lampasar County, 90 Tex. 903, 40 S.W. 403.
                   ‘.
               UI rerpeotfu$ly    4drie14 that w 4r4 unable to
    find my authority whloh would psrrmlt th4 CommI44ionar4~
    Court to appropriate money In hiring an outride attorney
    to l8618t the DI4trIot Attorney in ths perforaanos      af 4uoh
    duties 41~3 it 14, therrfore,    the opinion of this D4partmant
    that 8uoh lotlon on the part oi the CoamI8aIoners~ Court
    would not be 4uthorIzed.
                                              v4w    truly   your8
                                        ATToRrnY GmERAL cp TKXAS
                                         (sU4d)
                                                  Wm. J. R. ICI=
                                        BY
                                                             A#eI4tant




    APPPROVED:
    (Signed)
               Gerald   C. Mann

    ATTCRNEYWNERAL
                 OFTEXAS